ORDER

PER CURIAM.
Defendant, Mario Coleman, appeals from the judgment entered on a jury ver-diet finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000); burglary in the first degree, in violation of section 569.160 RSMo (2000); two counts of assault in the first degree, in violation of section 565.050 RSMo (2000); four counts of robbery in the first degree, in violation of section 569.020 RSMo (2000); five counts of kidnapping, in violation of section 565.110 RSMo (2000); and thirteen counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to life imprisonment without probation or parole on the first-degree murder count, thirty years imprisonment on two of the first-degree robbery counts and two of the armed criminal action counts, and life imprisonment on each of the remaining counts, each term to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).